 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6237
     Kevin.Schiff@usdoj.gov
 6   Attorneys for the United States

 7                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8

 9    United States of America,                         2:18-cr-00332-APG-NJK

10                           Plaintiff,                 Motion and Order to Dismiss
                                                        Indictment Without Prejudice
11                vs.

12    Rogelio Adan Rubio-Diaz,

13                          Defendant.

14
            The United States of America by and through Nicholas A. Trutanich, United States
15
     Attorney for the District of Nevada, and Kevin Schiff, Assistant United States Attorney,
16
     pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure seek leave from this Court
17
     to dismiss the Indictment in the above captioned matter without prejudice.
18
            On October 25, 2018 the Defendant was ordered released pending trial on a personal
19
     recognizance bond with conditions of pre-trial release. Immediately after that release, the
20
     Defendant was taken into custody by Immigrations and Customs Enforcement (ICE).
21

22

23

24
 1         The Government was informed by ICE on January 17, 2019 that the Defendant was

 2   removed from the United States on January 15, 2019.

 3                                            DATED this 22nd day of January, 2019.

 4                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 5
                                              /s/ Kevin Douglas Schiff
 6                                            Kevin D. Schiff
                                              Assistant United States Attorney
 7

 8                                     Certificate of Service

 9         I, Kevin Schiff, certify that Counsel for the Defendant, Nisha Brooks-Whittington,

10   was served with a copy of this motion on this date by through the electronic case filing

11   system.

12
                                              DATED: January 22, 2019
13
                                              /s/ Kevin Douglas Schiff
14                                            KEVIN SCHIFF
                                              Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24
                                             2
 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
      United States of America,                          2:18-cr-00332-APG-NJK
 3
                             Plaintiff,                   Order Dismissing the Indictment
 4                                                        Without Prejudice
                  vs.
 5
      Rogelio Adan Rubio-Diaz,
 6
                             Defendant.
 7

 8          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure the United States

 9   Attorney for the District of Nevada has moved to dismiss without prejudice the Indictment

10   and all charges brought against Rogelio Adan Rubio-Diaz in the above captioned matter.

11          With leave of this Court, the Motion is granted and the Indictment is dismissed

12   without prejudice. All future court hearings to include the trial currently set for May 6, 2019

13   and Calendar call currently set for April 30, 2019 are hereby vacated. Any previously

14   imposed conditions of pre-trial release are hereby exonerated.

15                                               IT IS SO ORDERED:

16                                               ________________________________
                                                 ANDREW P. GORDON
17                                               UNITED STATES DISTRICT JUDGE
                                                 Dated: January 25, 2019.
18                                               DATED:      _______________________

19

20

21

22

23

24
                                                3
